Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 1-2, 4, and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Chiang et al. (US 2013/0065122). 
Regarding claim 1, Chiang teaches a method for manufacturing a lithium secondary battery (P2.156.159) comprising: 
(S1) providing a battery frame comprising a battery casing, or substrate 1110/1130 the battery casing including a first side 1110 and a second side 1130, the first side including a  three dimensional porous positive or negative electrode current collector 120 (Fig. 1)
(S2) introducing a positive or negative electrode active material, or electrode material 850/1050/1150 to the pores formed in the positive or negative electrode current collector 820/1020/1120 (P144)
(S3) the battery casing, or substrate 1110A, to deform the battery casing into a predetermined shape, defined by the shape of the mold 1180 first plate 1181 which is recessed 1182 in a predetermined shape (P150. 154; Fig. 11).  
Chiang teaches that a second electrode cell, or cathode cell is formed in a similar manner as described for the anode cell (P156) and that the steps may be performed concurrently in a parallel process or sequentially (P163). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to perform S1, S2 and S3 for the negative electrode at the same time as steps S1, S2 and S3 were performed for the positive electrode. 

Regarding claim 2, Chiang teaches the battery frame further comprises a separator 1190 interposed between the positive electrode current collector and the negative current collector (P156; Fig. 11E). 
Regarding claim 4, Chiang teaches the each of the positive electrode current collector and the negative electrode current collector has a form selected from the porous structure of a metallic mesh (P119. 125)
Regarding claim 6, Chiang teaches the positive electrode current collector and the negative electrode current collector are vibrated is step S2 (P147).
Regarding claim 7, Chiang teaches each of the positive electrode active material and the electrode active material is introduced in the form of a slurry in step S2 (P127). 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Chiang as applied to claim 1 above, and further in view of Sung et al. (US 2014/0377636). 
Regarding claim 3, Chiang teaches the battery casing, or substrate, can be any suitable material, such as one that is substantially planar and can be moldable (P151).  Chiang teaches the battery casing in the form of a pouch (Fig. 11G). 
Chiang is silent in teaching the battery casing is an aluminum pouch or aluminum can; however, Sung, in a similar field of endeavor related to lithium secondary batteries teaches an aluminum pouch for a secondary battery with excellent moldability and insulating properties (P1. 18). 
. 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Chiang as applied to claim 1 above, and further in view of Young et al. (KR 20140032711A). 
Regarding claim 5, Chiang is silent in teaching step S2 is carried out under vacuum. 
However, Young, in a similar field of endeavor related to a method of making a lithium secondary battery (P50), teaches a method of injecting an electrolyte into the battery using vacuum and pressure to minimize dead space and maximize the impregnation speed (P28). One of ordinary skill in the art would realize that using the slurry electrolyte vacuum technique of Young with the slurry active material/electrolyte mix of Chiang would leave to the expected result of minimizing the dead space of the casing and maximizing speed. 
One of ordinary skill in the art would have been capable of applying this known method of enhancement to a "base" device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art (MPEP 2143, Exemplary Rationale C).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use have step S2 of Chiang carried out under vacuum, as taught by Young, to maximize impregnation speed and minimize dead space. 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Chiang as applied to claim 1 above, and further in view of Segawa et al. (JP2014022150A). 
Regarding claim 8, Chiang teaches that in step (S3) when the battery casing, or substrate, is deformed into a predetermined shape by a pressure exerted on the electrode material slurry 
Chiang is silent in teaching step S3 is carried out together with a step of drying the introduced positive electrode active material and the introduced negative electrode active material; however, Segawa, in a similar field of endeavor related to a method of making lithium secondary batteries, teaches a three-dimensional porous structure used to support an active material within its pores (P11). 
Segawa teaches a method of diffusing an active material slurry into a porous current collector involves pressure and drying the active materials with heat to better scatter the solvent in the slurry (P33-34). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to dry the introduced positive and negative active material in step (S3) of Chiang, to better scatter the solvent in the slurry dispersing the active material through the porous current collector, as taught by Segawa. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Chiang as applied to claim 1 above, and further in view of Nishimura et al. (US 2015/0037689). 
Regarding claim 9, Chiang teaches that after the slurry of the semi-solid electrodes are injected into the current collectors, they are desirably densified into increasing the solid fraction (P41) and can in the form of positive and negative electrode particles with a liquid electrolyte (P47-48). Chiang teaches that embodiments with nonaqueous electrolytes can be employed (P162). 
Chiang is silent in teaching the lithium secondary battery is a solid state battery; however, Nishimura, in a similar field of endeavor related to lithium secondary batteries with three 
Nishimura teaches that it is well known to use an organic (nonaqueous) solid electrolyte in place or a liquid electrolyte, or electrolyte solution to reduce dendrite presence, increase heat resistance and have a generally nonflammable battery (P2-5) and thus produces a solid state battery (P137). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to replace the liquid electrolyte of Chiang, with a solid electrolyte, producing a solid state lithium secondary battery, as taught by Nishimura, to have a safer and more heat resistant battery. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amanda Rosenbaum whose telephone number is (571)272-8218.  The examiner can normally be reached on Monday-Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/Amanda Rosenbaum/            Examiner, Art Unit 1729      

/ULA C RUDDOCK/            Supervisory Patent Examiner, Art Unit 1729